DETAILED ACTION

This action is in reference to the communication filed on 28 APRIL 2022. 
Amendments to claims 1, 12, 17,  have been entered and considered as has the prior cancellation of claims 2, 6, 11, 13, 16, 18, leaving claims 1, 3-5, 7-10, 12, 14, 15, 17, 19-26 pending and examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-10, 12, 14, 15, 17, 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Activity Recognition in the Home Using Simple and Ubiquitous Sensors, hereinafter Tapia in view of Rakova et al (US 20160261268 A1, hereinafter Rakova). 

In reference to claim 1, 12, 17
Tapia teaches: A method, computer program product, and a system, all comprising: 
detecting, by a low-band electromagnetic noise signal detecting device, in response to a touch event generated by a user, low-band electromagnetic noise signals (at least [page 2, 7, 10] sensors are touch activated and contact is measured at a point, at least [page 5] both Berkeley motes and Smart-Its emit frequency at roughly 32 kHz therefore are low frequency); 
transmitting by [a device] the detected low-band electromagnetic noise signals [representative of an object] (see fig 3, table 4, 5, and related text: touch events are detected); 
receiving, by a computer processor, the detected low-band electromagnetic noise signal transmitted by the low-band electromagnetic noise signal [device] (see fig 3, table 4, 5, and related text: the information is received and charted):
comparing, by the computer processor, the detected low-band electromagnetic noise signal of to one or more stored electromagnetic noise signals associated with one or more  objects (at least fig 3, table 4, 5 and related text: activities or sensor firings are considered and compared to determine habits/routines);
determining, by the one or more computer processors, an identity of the object touched by the user based on the comparison between the detected low-band electromagnetic noise signal to the one or more stored electromagnetic noise signals associated with one or more objects [stored] (at least page 3, 5, table 1: the state change of an object is detected);
predicting, by the computer processor, one or more subsequent low-band electromagnetic noise signal detection events generated by the user touching associated with the one or more  objects that emit a low-band electromagnetic signals  (at least page 10, fig 3 and related text: predictions of sensor firing occur); 
constructing, by the computer processor, a characteristic user profile based on the predicted one or more subsequent low-band electromagnetic noise signal detection events (at least page 10, fig 3, table 4, 5, and related text: based on collected activity, the profiles and/or predictions of user events/habits are determined, see also the abstract, page 6). 
Although Tapis as cited, and generally, teaches the idea of tracking a user’s movements or interactions with electromagnetic signals in order to determine habits and routines, and while Tapia generally discloses the idea of tracking this information to reach conclusions about a user, it does not specifically disclose the means by which signals are collected and how, and wherein the goal is to provide advertisements. Rakova however does teach:
A computer implemented method for providing one or more targeted digital advertisements to a user, the computer implemented method comprising (at least fig 2 and related text, as well as [0049]); 
Detecting, by a low band electromagnetic noise signal detecting device coupled to a user, in response to a touch event generated by the user touching an object, a low band electromagnetic signal that is at least one of the group consisting of emitted, conducted, and combinations thereof (at least [figure 1, 2, and related text including 013-014] “…the human body is a slight conductor and thus may couple to, and act as an antenna for, EMI signals.  An object coupled to EMI signals may couple to second conductive object and transmit EMI signals to the second conductive object.  For example, a portion of a user's body may capacitively couple to an electrode of a device and transmit to the electrode EMI signals coupled to the body.” “…the frequencies, bandwidth, amplitudes, and phase of EMI signals may be characteristic of the electronic components generating the EMI and the conductive properties of the object coupled to the EMI.” At [016] device 230 detects and processes EMI Signals); 
Transmitting, by the low band electromagnetic noise signal detecting device the detected low band electromagnetic noise signal (at least [fig 2 and related text including 016] “…device 230 having example hardware for detecting and processing EMI signals.  As described above and illustrated in FIG. 2, EMI signals 220 generated from an object such as device 210 are coupled to a body of a user 240, either directly or capacitively.  Device 230 is coupled, either directly or capacitively, to user 240 and receives EMI signals transmitted through the user's body.  As described more fully herein, device 230 receives and processes the EMI signals transmitted by user 240 to determine information about device 210, interactions between the user 240 and the device 210,” and at [029] “device [230] may include one or more electrodes for receiving a signal and a transmitter for communicating the signal to one or more computing devices for all or certain processing steps.” 
Receiving, by a computer processor, the detected low band electromagnetic noise signal transmitted by the low-band electromagnetic signal [at least fig 2, 4,] elements 250 in fig 2, and step 410 in figure 4 disclose receiving detected signals; at [0020] “…signals received by an analog front end and an ADC.  FIG. 4 illustrates an example method 400 for analyzing EMI signals.  At step 410, a frequency analysis of all or some of EMI signals is performed, Step 410 may calculate the frequency domain representation of the received EMI signals or a portion the EMI signal.” At [028] “…device 230 (or any other suitable processing device) may process signals received from user 240 at pre-determined intervals, such as every second.  In particular embodiments, the processing device may sample more frequently after one or more EMI signals of interest are detected.” At [0029] “…device may include one or more electrodes for receiving a signal and a transmitter for communicating the signal to one or more computing devices for all or certain processing steps.  Device 230 may be part of a network of interconnected computing devices, and signal acquisition, processing, analysis, and classification may be distributed across one or more other computing devices, performed by device 230, or any suitable combination thereof.” ); 
Comparing, by the computer processor, the detected low band electromagnetic noise signal to one or more stored electromagnetic noise signals associated with one or more objects stored on the computer processor (at least [034] “…at home the user may surrounded by EMI from a TV, mobile phone, and refrigerator, while at an office the user may be surrounded by EMI from a desktop computer, office lighting, and office phone system .Received EMI signal can thus be compared it to a data store associating EMI signals with particular noise, environments, and locations.  In particular embodiments, similarities between the received EMI signal and signals in the data store may be used along with machine learning algorithms to deduce the user's context, such as location and other environmental factors.” At [028] the system compares bandwidths of characteristic signals, “…processing device may determine changes in EMI signals by subtracting background signals or previously received EMI signals from currently received EMI signals.” At [0049] “…device 230 may detect a change in EMI signals from a device such as an oven or washing machine indicating that the device has finished operating…” – i.e., the device knows the difference between the EM signals emitted by the respective devices during and after operation, and at [031] various calibration procedures are outlined for future use “…to locate the position of a touch event 
on device 210, device 230 may instruct the user to touch device 210 at a particular location.  Device 230 may analyze and record the resulting received EMI signal and associate the signal with the calibration event.” 
Determining by one or more computer processors, an identify of the object touched by the user, based on the comparison between the detected low band electromagnetic noise signal received by the one or more computer processors to the one or more stored electromagnetic noise signals associated with the one or more objects stored on the computer processor is based on the comparison between the detected electromagnetic noise signals associated with the one or more objects (at least [fig 5 and related text including 034-036] “…example technique 500 for processing, analyzing, and classifying EMI signals, for example to identify devices, differentiate between portions of devices, or determine proximity to a device (including contact with a device).” “…fingerprint may be EMI signals (or aspects thereof) that are characteristic of a particular device, such as a particular washing machine or tablet.  In particular embodiments, a fingerprint may be EMI signals (or aspects thereof) that are characteristic of a particular location and/or a particular device in a particular location.  For example, one fingerprint may be characteristic of a user's tablet in the user's living room (determined, for example, based on sensor data such as EMI signals (or lack thereof) from other devices in the user's living room) and another fingerprint may be characteristic of the same tablet but in the user's bedroom (again based on sensor data such as EMI signals (or lack thereof) from other devices in the user's bedroom).  In particular embodiments, a fingerprint may be characteristic of a particular device at a particular time.  For example, one fingerprint may correspond to an air conditioner during the afternoon (when the air conditioner is likely to be experiencing a relatively large load), and another fingerprint may correspond to the air conditioner during the evening (when the air conditioner is likely to be experiencing a relatively lighter load).  In particular embodiments, a fingerprint may be characteristic of a particular device over a particular period of time..;”  “…a break room may include EMI from the coffee machine, while a meeting room may include EMI from a large TV or projector..;” see also [049];
[collect routine information regarding one or more] subsequent low band electromagnetic noise signal detection events generated by the user touching one or more objects that emit or conduct low band electromagnetic noise signals (at least see citation to [fig 5 and related text as shown above] as well as citations regarding training/classifying of the model at [0031] above in order to collect/learn classification/context information about a user’s routine, in addition: [049] “…device 230 may track a length of time of an operational state of a device, such has the amount of time a television, computer, or video game console has been powered on.  In particular embodiments, device and state identification may be used to log data regarding a device's operation.  Such logs may include when an event, such as data transfer, happens, for how long it happens, how frequently it happens, etc…”  at [050] “…device generating EMI signals may not have touch capability itself but may detect touches communicated from device 230.  Device 230 may detect contact between the user and the device generating the EMI signals and then communicate such contact to the device.”); 
Constructing by the computer processor, a characteristic user profile based on the [collected] one or more subsequent low band electromagnetic noise signal detection events (see at least [031-034, 036, 041-042, 058] these paragraphs disclose general discussion of “context” being collected and compared of a user’s environment, i.e. the user’s general activities may be collected and the context i.e. profile is created for a user based on the user’s movements and the EMI signals the user is in contact with; see also figs 3-5, and related text); 
Providing, by the processor, one or more targeted digital advertisements to the user at a predetermined subsequent time based on the characteristic user profiles (at least [049] a notification is provided to the user in the future when the device is detected to have completed a task, and further at [049] “…user contacting a coffee machine may be reminded of upcoming appointments, to buy more coffee, or the like.”  At [054] “touch detection may be combined with device identification to provide functionality to a user, such as device-specific notifications once the user comes near or into contact with the device.”)
Tapia and Rakova are analogous references, in that both clearly teach constructing profiles of a user’s habits in a given or known environment, and extrapolating upon that data in the future. The extent to which the references overlap is clearly shown in the above citations. It would have been obvious to one of ordinary skill in the art at the time of the invention to include future message targeting, as well as promotional targeting as taught by Rakova, as Rakova teaches that a user may encounter various devices during the day and in given locations (see 0034). Rakova teaches that identifying these devices and the subsequent actions appropriate to them may be effective in determining a user's context, and therefore selecting appropriate notifications (see 0034). In particular, given Tapia’s preoccupation with predicting a user’s subsequent activities, and Rakova’s extensive disclosure of determining a user’s context based on historical modeling/computer/machine learning, it would have been obvious to one of ordinary skill in the art to provide informative notifications to a user in Tapia as taught by Rakova. 
While the combination as cited does disclose some level of profiling, based on user activity, Examiner notes that the combination does not specifically disclose wherein the characteristic user profile is as claimed. Srinivasan however does disclose:  
Applicability of EM signals to all means of communications as disclosed (at least [101] “The information transferred via communications interface 1017 may be in the form of signals such as electronic, electromagnetic, optical, or other signals capable of being received by communications interface 1017,”)
Predicting, by the computer processor, one or more subsequent low band electromagnetic signal detection events generated by the user [interacting] one or more objects that emit signals (at least [021-022, 048, 044, 062, 080, 089-90, fig 8 and related text] the system learns behaviors from a user’s activities and interactions with IoT devices – i.e. the heating is changed based on the user sleeping at night, or the room in which the user is in; using a probability equation the system is able to determine where the user is and what the likelihood or prediction of a given activity is)
Constructing, by the computer processor, a characteristic user profile based on the predicted one or more subsequently noise signal detection events, wherein the characteristic user profile is a profile based on the characteristics and activities of the user (at least [021-22, 048, 062, 080, 089-90 figure 8 and related text] profile is constructed for the user to detect “anomalies” such as a change in the predicted location or the activity completed in a given space on the part of the user – i.e. if the bathroom trips increase it might indicate a health issue that deviates from the normal
Providing by the computer processor, one or more targeted digital advertisements to the user at a predetermined subsequent time based on the characteristic profile (at least [095, 045, and claim 2 of the Publication] an advertisement is presented based on the semantic mapping). The IoT mapping of Srinivasan is analogous to the data collection and comparison as taught by Tapia and Rakova, as all references are dealing with monitoring the movements of a user through a given space with respect to interactions among device(s). The reference discloses that the plurality of mapping techniques and synchronization therein inherently improves performance (see 083). The reference further discloses the applicability of the interactions with IoT devices, to routine/habit learning as taught in Tapia/Rakova, in order to provide more insight into not just the places people spend time, but also, the activities in which they partake at a given space and time. 

In reference to claim 3, 25, 
Tapia further teaches wherein the characteristic user profile is constructed using at least one statistical model (at least [page 3]: Markov models).

In reference to claim 4, 20, 26
Tapia further teaches: wherein the at least one statistical model is at least one of a Hidden Markov Model and a Hierarchical Hidden Markov Model (at least [page 3]). 


In reference to claim 5
Tapia further teaches: wherein the at least one statistical model is selected from at least one of a group consisting of: Decision Trees, Hierarchical Clustering, k-Means, Nearest Neighbor, Support Vector Machines, random forest, gradient boost machines, Extreme Gradient Boosting, and combinations    thereof (at least [pages 3-4] multiple options noted). 

In reference to claim 7, 14, 19
Tapia teaches storing, by the computer processor, metadata corresponding to one or more electromagnetic noise signal detection events associated with the identified one or more  objects (at least fig 3, table 4, 5 and related text: activity data is stored); and
determining, by the computer processor, whether a quantity and a frequency of recorded metadata corresponding to the one or more electromagnetic signal detection events associated with the one or more objects meets a learning threshold prior to predicting the one or more subsequent electromagnetic noise signal detection events associated with the one or more objects (at least [pages 14, 15] detection routines/events with fewer than six incidences were ruled out). 

In reference to claim 8
Tapia further teaches prompting, by the computer processor, prompting a user to input metadata associated with the object touched by the user (at least [fig 3, page 7, 8 9] sensors are labeled, as well as user being prompted on the ESM to enter a label; user has at that point, touched the object represented by the label). 

In reference to claim 9, 24, 
Tapia further teaches: [using a PDA to report sensor activity during the time period] (at least [page 6, 7] ESM requires that the user device/PDA report the sensor interactions.). Tapia however, does not specifically disclose what the detecting device specifically is. Rakova however, does teach wherein the low band electromagnet noise signal detecting device comprises at least one of the group consisting of a smart watch, a smart phone a smart television, a laptop computer, a tablet computer, and combinations thereof equipped with a radio receiver (see at least [fig 2 and related text, including element 230 throughout the reference] element 230 is a watch used specifically for detection of low frequency signals). It would have been obvious to one of ordinary skill in the art at the time of the invention to specifically provide for watch based collection of EM signals as taught by Rakova, as compared to the routine determinations made in Tapia, as one would have found it obvious, at the time of filing, to try a more convenient form of wearable technology to collect the most accurate groupings of signals. Tapia stresses the importance of considering appropriate intervals of signal recording, and as such one would have been motivated to include the wearable technology shown in Rakova. 
as  detected low-band electromagnetic noise signal of one or more objects comprises receiving the detected electromagnetic noise signal from one or more of a smart watch, a smart phone, a smart television, a laptop computer, and a tablet computer equipped with a radio receiver (at least [page 6, 7] ESM requires that the user device/PDA report the sensor interactions.)

In reference to claim 10, 15:
Tapia/Rakova teaches all the limitations above. Rakova further teaches wherein: the computer program product of claim 12, wherein providing the one or more targeted digital advertisements to the user comprises program instructions to provide one or more banner advertisements on one or more website pages, provide sponsored content on one or more social media platforms, provide at least one of  the group of audio and video commercial advertisements on one or more web-based media streaming platforms, provide direct-to-user text messaging, and provide direct-to-user electronic mailing and combinations thereof (at least 036, 049, 054, 071, as well as published version of claim 8: notification, i.e. an sms may be created for a user based on the activity.) It would have been obvious to one of ordinary skill in the art at the time of the invention to include the various notification functionality as taught by Rakova, because Rakova teaches that this provides enhanced services to the user (see 0049), in that the user benefits directly from the monitoring itself. 

In reference to claim 21, 22, 23 
Tapia teaches: wherein the characteristic user profile is based upon at least one of a group consisting of demographics, location-based categories, activity-based categories, and combinations thereof (at least fig 3, table 4, 5, and related text: activity based categories).




	

Response to Arguments

	Applicant’s remarks as filed on 28 APRIL 2022 have been fully considered.  
	On pages 9-11, Applicant summarizes portions of the rejection. 
	Page 11 includes a summary of exemplary claim 1, and a discussion of Tapia. Applicant appears, at the bottom of page 12, to reference elements to which Examiner does not believe Tapia was cited in full to. 
	 Applicant argues Tapia does not teach a “touch event” — however, Examiner respectfully disagrees and instead submits Applicant is seeking a more narrow definition than required per the claim limitations. Tapia discloses that sensors fire or trigger when the sensor is moved. A user moving the knob on a sink or picking up the phone is by definition, a touch event. If Applicant seeks some other, more limited definition, Applicant is encouraged to add that to the claim limitations. Tapia teaches that these devices categorically emit a signal and as such they are identified as having been moved or rather, that the object to which they are affixed, has bene moved – that is how the system tracks the sensor movement to begin with. Further to Applicant’s remarks on page 13/14, Examiner finds that Tapia discloses that the sensors attached to a given item appear to be categorized by a computer – i.e. the sensors associated with a given item register when the movement occurs. Again, as noted by Applicant, some of the limitations argued are not cited in full to Tapia. Tapia discloses the word prediction multiple times with regard to the activities or the sensor next operated in the environment. Again, Tapia is only cited to the extent of what it teaches – that based on the sensor activity, habits of the inhabitants of a space equipped with such sensors are determined or discovered. Construction of profiles per se, as well as the actual computing elements/identities therein, to the extent Applicant is noting, is cited to the remaining references. Applicant’s remarks regarding the “type” of sensor are not found persuasive – again, to the extent claimed, Examiner has identified how the type of sensor in Tapia reads on the broadest interpretation of the sensors in exemplary claim 1. The sensors react to a touch event, and subsequent inferences are drawn from that process. Examiner notes that the identity of the sensor/object is reflected and triggered therein by the motion of the item to which the sensor is affixed.  The comparison as executed in Tapia notes that a sensor’s identity is compared to known information about the sensor when the movement is detected.
	Examiner further notes that Tapia is cited only to what it teaches – sensors that detect an object in response to movement. Rakova is cited for the full limitation of the sensor attached/coupled to the user. 
Turning to Applicant’s remarks regarding the predictions, Examiner has cited clear portions of Tapia to this effect. Tapia and Rakova both rely on routine information in order to predict subsequent activities (and therefore sensor events) as claimed. The probability of the current activity is determined by the order in which touch events occur (i.e. certain hygiene tasks). If a user is noted to be in the restroom, as cited in Tapia, once a “toilet” sensor is activated it seems reasonable that the next “predicted” event would be the use of the faucet. Tapia is predicting which sensors/elements are interacted with next to the extent claimed – Applicant is attempting to argue a prediction of activities conducted by the user, which is categorically not claimed. The limitation reads “predicting…one or more subsequent…detection events generated by the user touching one or more objects that emit..”  Again, Applicant is encouraged to amend if a different interpretation is desired. However, Examiner maintains that “activities” are not claimed. 
Applicant’s remarks regarding the profile generation on page 16 are found unpersuasive as the limitation in full is cited to a clear combination of Tapia and Rakova. Applicant is reminded that In response arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s remarks on page 17 appear somewhat repetitive to those previously presented to this point. Tapia as cited is representative of the portions of the claims to which it is in fact cited – sensors are detected in movement as per a user’s routine. Given a collection of sensor events, Tapia teaches that without another person in the room, one could reasonably posit that the user would access the sink after the toilet, or that making a meal might include certain routines. Applicant’s discussion of “activities” in Tapia is not persuasive as the claims themselves do not recite “activities.” 
	Turning to Applicant’s discussion of Rakova, on page 18, Applicant begins with a discussion of the profile. Applicant appears to be again seeking a more narrow recitation than is claimed. Rakova categorically discloses determining what a user’s movements are, including context and environmental factors, using EMI. Classifying a device of a user – i.e. the state of the device, is absolutely indicative of user profile information. A user’s location relative to a device is also a part of a user profile – the user’s device usage and perhaps distance from the device are absolutely a part of context. Applicants remarks regarding specific paragraphs of Rakova are conclusory at best and therefore unpersuasive. Rakova discloses a plurality of ways in which a user’s given situation is inferred using information collected from around the user. Examiner has provided specific ciatations disclosing a user’s device tracking EMI signals from devices around a user: 
“at least [049] “…device 230 may track a length of time of an operational state of a device, such has the amount of time a television, computer, or video game console has been powered on.  In particular embodiments, device and state identification may be used to log data regarding a device's operation.  Such logs may include when an event, such as data transfer, happens, for how long it happens, how frequently it happens, etc…”  at [050] “…device generating EMI signals may not have touch capability itself but may detect touches communicated from device 230.  Device 230 may detect contact between the user and the device generating the EMI signals and then communicate such contact to the device.”” 
	And as such Applicant’s assertion that Examiner is “stretching” the reference is found unpersuasive. Again, if Applicant seeks a more narrow interpretation, Applicant is encouraged to amend the claims as such. 
Examiner disagrees with Applicants assertion on page 20 regarding the advertisements in Rakova, as a notification to buy coffee is absolutely an advertisement. By definition, it is a notification encouraging a user to make a purchase. Applicant’s claims require nothing further than a notification encouraging a purchase, and further, an advertisement is not even necessarily encouraging a purchase by definition – a public service announcement regarding a safety notification is not likely to encourage an immediate purchase from content alone. 
Applicnat’s remarks regarding Srinivasan are found unpersuasive at least in view of the fact that as discussed above, a rejection made using combination of references must be considered as a rejection relying on all combined references. Again, predicting a signal event is simply that. If the context of a user is detected to be in a certain area, it seems it would be obvious to one of ordinary skill in the art that a prediction could be generated as to a user’s next “touch” event. Examiner finds it conflicting that Applicant has persisted in arguing “activities” in earlier remarks, but now specifically refers only to signal detection events. Examiner further notes that of several paragraphs cited to the reference, only one is discussed in the remarks. 
Applicant’s remarks on pge 23 regarding dependent claims 3-5, 7-10, 21 are found unpersuasive at least in view of the discussion above. Similarly, Applicant’s remarks regarding claims 12, 17 are found unpersuasive in view of the discussion above. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622

/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622